Citation Nr: 1809945	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  07-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a stomach disorder, claimed as abdominal pain and ulcers, to include as secondary to service-connected major depression.


REPRESENTATION

Veteran represented by:	Alexandra M. Jackson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1974 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record. Subsequent to such hearing, the Veteran elected a new representative in April 2017 who requested another Board hearing on the present matter.  However, the Veteran's representative did not offer good cause for why a second hearing was needed.  As such, a motion for a second hearing must be denied.  See 38 C.F.R. 
§§ 20.703, 20.717 (2017).  Furthermore, the Veteran subsequently elected a new representative in December 2017 and she has not requested a second Board hearing. 

In September 2009, May 2014, January 2016, and December 2016, the Board remanded the appeal for additional development. Thereafter, the Board determined that further medical inquiry was necessary to decide the claim and sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in August 2017, and such opinion was obtained in September 2017. The Veteran and her representative were provided with a copy of the opinion and an opportunity to submit additional evidence or argument in November 2017; however, neither has done so to date. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDING OF FACT

A stomach disorder, claimed as abdominal pain and ulcers, is not shown to be causally or etiologically related to any disease, injury, or incident during service, a peptic ulcer did not manifest within one year of service discharge, and such is not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a stomach disorder, claimed as abdominal pain and ulcers, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor her representative has alleged any deficiency with respect to VA's duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as peptic (gastric or duodenal) ulcers, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310  were amended during the pendency of the Veteran's claim, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b). Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that she has a current stomach disorder that is related to her military service or, alternatively, secondary to her service-connected major depression.  

The Veteran's service treatment records (STRs) reveal that, during a May 1974 gynecologist visit, the clinician noted that the Veteran had abdomen swelling. In November 1974, the Veteran complained of stomach pains and the clinician noted that she had a past medical history of abdominal pain diagnosed as gastroenteritis. However, on her separation report of medical history, the Veteran reported that she never had or then had stomach, liver, or intestinal trouble. Nonetheless, to establish service connection, there must be probative evidence linking the Veteran's currently diagnosed stomach disorder to her military service, or her service-connected major depression. However, upon review of the evidence, the Board finds that service connection for such disorder is not warranted. 

In this regard, the Veteran was afforded a VA examination in January 2007 in connection with her claim. At such time, she reported that the onset of her upper gastrointestinal symptoms started in 2002 and that a private work-up at that time revealed evidence of peptic ulcer disease (PUD). The examiner noted that a September 2006 esophagogastroduodenoscopy (EGD) revealed evidence of a hiatal hernia, but without evidence of any other upper gastrointestinal pathology. The examiner further noted a diagnostic impression of PUD/hiatal hernia; however, he did not provide an etiological opinion.

Consequently, pursuant to the September 2009 remand, the Veteran underwent another VA examination in June 2012. At such time, the examiner noted diagnoses of gastroesophageal reflux disease (GERD) and hiatal hernia since 2006. However, the examiner found that there was no medical evidence of a current stomach disability related to service, but no diagnostic imaging studies or procedures had been performed. Thus, the claim was remanded again in May 2014 to afford the Veteran another VA examination.

Such examination was conducted in February 2015 and the examiner noted that the Veteran had diagnoses of PUD since 2003 and hiatal hernia since 2006. The examiner opined that the Veteran's stomach conditions and abdominal pain were not related to service. Specifically, the examiner explained that there was no treatment for a stomach or duodenal condition in service and the Veteran reported that her symptoms actually began in 2002. However, in a June 2015 statement and at the October 2015 Board hearing, the Veteran alleged that there was a relationship between her current stomach disorder and her major depression due to stress. 

Accordingly, pursuant to the January 2016 remand, an addendum opinion was obtained in May 2016 to determine if the Veteran had a stomach disorder secondary to her service-connected major depression. Such examiner opined that the mediation for the Veteran's service-connected major depression, a selective serotonin reuptake inhibitor (SSRI), did not cause or aggravate her current abdominal pain and ulcers. In support of such opinion, he indicated that the Veteran was treated for pre-pyloric gastric ulcerations in 2003 and started SSRI's in 2006, which he acknowledged increased the risk for PUD; however, a 2006 EGD showed healing of the previous ulcerations.  The examiner also opined that the Veteran's service-connected major depression did not cause or aggravate her stomach disorder.  In support of such opinion, the examiner simply stated "rationale, review of Up-To-Date which is a review summary of the recent literature[,] BVA remand, VBMS [sic], and Virtual VA were reviewed." However, as noted in the December 2016 remand, the Board found such opinion to be inadequate as the rationale was conclusory. Thus, the claim was remanded again to obtain another addendum opinion.  

In a January 2017 addendum opinion, the examiner opined that Veteran's stomach disorder was less likely than not caused by or aggravated by her service-connected major depression.  In support of such opinion, the examiner noted that the record indicated that the Veteran had an EGD in 2006 without evidence of an active stomach problem, and he found no evidence of a chronic stomach condition dating back several years.  The examiner also stated that it was less likely than not that the Veteran had GERD related to her service-connected mood disorder.  In this regard, he noted that a mood disorder would not cause a hiatal hernia and would not aggravate such condition structurally and, thus, GERD would not be caused by or aggravated by a mood disorder.  He also reported that the Veteran was not taking any medication for a mood disorder at the present time and, therefore, there was no aggravation of GERD (hiatal hernia) due to her mood disorder treatment.  Rather, he noted that the records revealed other medications (identified as "NSAIDs/calc blockers") that could be more likely the cause of aggravation.  

However, the Board found such opinion to be inadequate as the January 2017 VA examiner's finding in regard to a lack of a recent stomach diagnosis was contradicted by the findings of the February 2015 VA examiner and a March 2016 VA gastrointestinal assessment, which diagnosed ulcers.  In addition, the examiner did not address whether the Veteran's PUD was caused or aggravated by her major depression as requested by the Board. Thus, in August 2017 a VHA opinion was requested, and such opinion was obtained in September 2017.

In the September 2017 VHA opinion, the examiner explained that the Veteran did not have a current diagnosis of PUD or gastric ulcers. In this regard, the examiner noted that the Veteran had a past medical history of gastric ulcers, but the September 2006 EGD found no evidence of PUD or gastric ulcers. Additionally, the examiner explained that the February 2015 VA examination noted a history of PUD, but that it was not an ongoing active medical problem, and that per the Veteran's reports, her symptoms of abdominal pain started in 2002, which led to a 2003 diagnosis of gastric ulcers/PUD by an EGD done by a private physician. In regard to the March 2016 VA assessment, the examiner explained that the ulcers assessment was used to document the Veteran's past medical history of ulcers and was not a diagnosis of a current active problem. In support thereof, the examiner explained that the nurse only interviewed the Veteran and that an active PUD could not be diagnosed by verbal history. 

Nonetheless, the examiner opined that it was unlikely that the Veteran's prior history of PUD/gastric ulcers were caused by or aggravated by her depression or anti-depressive medications as major depression/psychological stress had not been clearly identified through research studies as a direct cause of gastric ulcers, unlike severe physical stress. Furthermore, with regard to the anti-depressant medication, the examiner explained that such medications were not associated with the side effect of non-bleeding peptic ulcers, and that the most common causes of PUD/gastric ulcers included Helicobacter Pylori infection and NSAID medication, which the Veteran had received. However, the examiner further explained that the Veteran was given gastric acid secretion inhibiting medication of Omeprazole and Ranitidine almost continuously from 2006 to 2016, and that such medications provided a gastric protective role against NSAID-induced injury to the stomach. Thus, the examiner concluded that there was no evidence of a continued problem of gastric ulcers/PUD as of September 2006, when the Veteran had her EGD that showed no stomach ulcers. 

With regard to the Veteran's diagnoses of GERD and hiatal hernia, the examiner opined that it was unlikely that her major depression or anti-depressant medications caused or aggravated such disorders. In support thereof, the examiner reasoned that such disorders were not a known side effect of the Veteran's SSRI anti-depressant medications or Nortriptyline. Additionally, the examiner noted that major depression was not known to be a direct cause of GERD or hiatal hernia and that emotional stress, in general, had been seen to be associated with acid reflux esophagitis, which the Veteran did not have. Furthermore, the examiner explained that hiatal hernia was an anatomical variant and occurrence unrelated to a diagnosis of depression, psychological stress, or anti-depressive medications. 

In regard to the Veteran's complaints of abdominal pain, the examiner noted that abdominal pain was just a symptom and not a specific diagnosis or disorder, and that such may be associated with a multitude of medical diagnosis. The Board also notes that pain alone is not a disability for which service connection may be granted. See Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that the Veteran has a current stomach disorder that is at least as likely as not related to her military service, and/or secondary to her service-connected major depression. 

In this regard, the Board accords great probative weight to the February 2015 opinion regarding whether the Veteran had a stomach disorder directly related to her military service, and the September 2017 VHA opinion regarding whether the Veteran had a stomach disorder secondary to her service-connected major depression, as they are predicated on a thorough review of the record. Such opinions clearly reflect consideration of the Veteran's lay statements and medical records, to include her STRs, and provide a complete rationale supported by the evidence of record. Furthermore, the opinions offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Therefore, the Board accords great probative weight to the February 2015 and September 2017 opinions. Notably, there is no contrary medical opinion.

The Board acknowledges that the Veteran believes that she has a stomach disorder that is directly related to her military service and/or is secondary to his service-connected major depression. However, while lay persons are competent to provide opinions on some medical issues, in this case, the cause of the Veteran's stomach disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, such matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Thus, the Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

Furthermore, the evidence of record fails to demonstrate that the Veteran had a peptic (gastric or duodenal) ulcer that manifested within one year of her separation from service.  In this regard, the September 2017 examiner explained that the Veteran did not have a current diagnosis of PUD or gastric ulcers as demonstrated by the September 2006 EGD. Furthermore, at the January 2007 examination, the Veteran reported that her gastrointestinal symptoms started in 2002. Consequently, presumptive service connection, to include on the basis of a continuity of symptomatology, for a peptic (gastric or duodenal) ulcer is not warranted. 38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Therefore, the Board finds that a stomach disorder, claimed as abdominal pain and ulcers, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and a peptic ulcer did not manifest within one year of discharge from active duty. Furthermore, the Board finds that such claimed disorder was not caused or aggravated by the Veteran's service-connected major depression. Consequently, service connection for such disorder is not warranted. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for service connection for a stomach disorder. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a stomach disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


